         Case 1:19-cv-10342-PGG Document 23 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Hughrich Enterprises, LLC,

                               Plaintiff,
                                                                      ORDER
              v.
                                                               19 Civ. 10342 (PGG)
GBG USA INC.,

                               Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the parties shall conduct jurisdictional discovery over

the next thirty days. One week after the conclusion of jurisdictional discovery – by September

28, 2020 – the parties will submit letters setting forth what jurisdictional discovery revealed as to

the citizenship of the members of Hughrich Enterprises, LLC.

Dated: New York, New York
       August 21, 2020
